                                                           1    FISHER & PHILLIPS LLP
                                                                SCOTT M. MAHONEY, ESQ.
                                                           2
                                                                Nevada Bar No. 1099
                                                           3
                                                                300 S. Fourth Street
                                                                Suite 1500
                                                           4    Las Vegas, NV 89101
                                                                Telephone: (702) 252-3131
                                                           5    E-Mail Address: smahoney@fisherphillips.com
                                                                Attorney for Defendants,
                                                           6
                                                                Be Amazed Sandwich Co., Inc. and
                                                           7    Michael Solomon

                                                           8                           UNITED STATES DISTRICT COURT

                                                           9                                   DISTRICT OF NEVADA

                                                           10   DALLAS LYNCH, on behalf of herself and    )       Case No. 2:18-cv-2425-APG-EJY
                                                                all others similarly situated;            )
                                                           11                                             )       STIPULATION AND ORDER TO
                                                                                       Plaintiff,         )       EXTEND TIME TO RESPOND
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500




                                                                                                          )       TO COMPLAINT
                          Las Vegas, Nevada 89101




                                                           13   v.                                        )            (Fourteenth Request)
                                                                                                          )
                                                           14   BE AMAZED SANDWICH CO., INC. d/b/a )
                                                                AND a/k/a CAPRIOTTI’S SANDWICH            )
                                                           15   SHOP; MICHAEL SOLOMON, an                 )
                                                                individual; DOES 1 through 50; inclusive, )
                                                           16
                                                                                                          )
                                                           17                          Defendant(s).      )
                                                                ____________________________________
                                                           18
                                                                        IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of
                                                           19
                                                                record that Defendants will have an extension of time up to and including May 15, 2020
                                                           20
                                                                to answer or otherwise respond to Plaintiff’s Complaint. This is the fourteenth request
                                                           21
                                                                for an extension of this deadline.
                                                           22
                                                                        The Complaint sets forth a purported wage and hour class action. The parties
                                                           23
                                                                are still working to achieve and hopefully finalize the details of a form of settlement,
                                                           24
                                                                and the monetary difference between the parties is now in the low five figures. The
                                                           25
                                                                parties believe time is better spent on settlement negotiations than expending their and
                                                           26
                                                                the Court’s resources on litigation. Defendant will not be in a position to make any
                                                           27

                                                           28

                                                                                                            -1–
                                                                37466446
                                                                FP 37466446.1
                                                           1    final settlement decisions until they have a better understanding of the impact of
                                                           2    COVID-19 on the future of their business.
                                                           3    FISHER & PHILLIPS                                   GABROY LAW OFFICES
                                                           4
                                                                By:_______/s/_____________                          By: ________/s/_______________
                                                           5
                                                                Scott M. Mahoney, Esq.                              Christian Gabroy, Esq.
                                                                300 S. Fourth Street                                The District at Green Valley Ranch
                                                           6    Suite 1500                                          170 South Green Valley Parkway
                                                                Las Vegas. NV 89101                                 Suite 280
                                                           7    Attorney for Defendants                             Henderson, NV 89012
                                                                                                                    Attorney for Plaintiff
                                                           8

                                                           9                                           ORDER
                                                           10
                                                                        IT IS SO ORDERED that the parties have one final extension as requested. No
                                                           11   further extensions of time will be granted. Therefore, a telephonic status check is set
                                                                for May 18, 2020 at 10:00 a.m. If notice of settlement is filed on or before May 18,
FISHER & PHILLIPS LLP




                                                           12   2020, the status hearing will be vacated.
                        300 S. Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                           13
                                                                         All Parties are instructed to call the Audio Conference Line at (888) 251-2909,
                                                           14   access code 7771745, five (5) minutes prior to the hearing time. Please remain on the
                                                                line until such time as the Court joins the call and convenes the proceedings. The use
                                                           15   of a cell phone or speaker phone during the call is prohibited. The call must be made
                                                                using a land line.
                                                           16

                                                           17

                                                           18                                        _______________________________________
                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                           19

                                                           20                                        Dated: March 27, 2020

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                             -2–
                                                                37466446
                                                                FP 37466446.1
